UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 6, 2007 FLUID MEDIA NETWORKS, INC. (Exact name of registrant as specified in its charter) Nevada 000-52118 26-0140268 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5813-A Uplander Way Culver City, California 90230 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 665-9878 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
